Title: Thomas Jefferson to Patrick Gibson, 15 May 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello May 15. 16.
          
          On my return from Bedford on the 3d inst. I found here your favor of Apr. 27. and that of the 10th int inst. is now recieved, inclosing an accout account of sales of my flour. I am glad it is so well sold, as I had begun to apprehend worse. while in Bedford I drew on you in favor of mr Robertson for 153. D  33 c and still owe there  (for the last of the month) 120.D. about the same period I shall need here for taxes & neighborhood debts about 200.D. which will I believe close my wants of the year till new resources come in. I return the note for the bank with my signature, and the assurances of my great esteem & respect
          Th: Jefferson
        